Title: Catullus No. V, [24 November 1792]
From: “Catullus”,Hamilton, Alexander
To: 



[Philadelphia, November 24, 1792]

For the GAZETTE of the UNITED STATES.
It was my intention to have closed with my last paper, the discussion of Mr. Jefferson’s conduct in the particulars which have been suggested; but the singular complexion of the last number
   No. IV.
 of a series of papers originating in the American Daily Advertiser, obliges me to resume it.
As if bold assertion were capable of imposing any thing for truth, an attempt is made, in the paper alluded to, to impress the following opinions, 1st, That the extract which was given of Mr. Jefferson’s letter on the subject of a proposition for the transfer of the French debt, is “false,” “deceptive,” and “mutilated.” These are the epithets in different passages applied to it. 2d, That Mr. Jefferson was the mere vehicle, or to use the precise terms, “only the vehicle of cummunication to Congress.” 3d, That he “discountenanced” the proposition. 4th, That the “only” proposition which he made to Congress, was to borrow the money in Holland to discharge the debt.
To give colour to these assertions, I am called upon to produce the entire paragraph from which the extract has been made, and it is suggested, that the whole was deposited in the quarter, from whence the extract is believed to have been taken.
I pledge my veracity that this suggestion is unfounded; as is another—that the information which has been communicated by me is derived from the opportunities of official situation. I affirm unequivocally, that I obtained through different channels a full knowledge of the transaction in February, 1787—being in no public station whatever—that I then saw the extract, which has been published, and which was at that time taken from the original letter, and has been since preserved, in the most authentic form. That I then also received information equally authentic of the general substance of the letter, as relating to the matter in question, and of all other particulars concerning it, which have heretofore been stated, and which have been preserved, in a manner, that admits no doubt of their accuracy or genuineness.
For this, I again appeal to the letter itself, on the files of the department of state, where alone, as far as I am informed, its entire contents are deposited, and which I entertain no doubt will confirm not only the truth of the extract which has been given, but the justness of the representation of the contents of the letter in all other respects.
Considering the extract as genuine, which undoubtedly it is, it speaks for itself—and unequivocally falsifies the suggestion that Mr. Jefferson was “only the vehicle” of communication to Congress. It imports, without the possibility of evasion, advice to accede to the proposition which was made to the Dutch Company, on the dishonorable ground of there being danger, that the public payments would not be punctual, and of its being in that case expedient to transfer the discontents, which would arise from the want of punctuality, from the court of France, to the breasts of a private company. It therefore clearly makes him more than the mere vehicle of communication—the patron and adviser of the measure upon the condition which has been stated. It as clearly refutes the astonishing assertion, that he “discountenanced” the proposition; whatever subterfuge may be brought to colour it. And it equally destroys the other allegation, that the only proposition which Mr. Jefferson made to Congress, was to borrow the money in Holland to discharge the debt.
It has been admitted, that there was another proposition, in the same letter, of that import; but it is denied under the appeal which has been made, that it in any manner derogates from the advice contained in the extract. It is understood to have been offered as an alternative; in case the proposition of the Dutch Company should not be approved—As another mode which might be adopted to effect the payment to France.
It will be remarked by an attentive reader, that while an artful attempt is made to bring into question the genuineness of the extract, a direct denial of its genuineness is not hazarded. Recourse is had to equivocal implications. It is said to be “false and deceptive,” not in terms, but “upon a sound construction”—that “the contents of the letter, even in the extract published, have been shamefully misrepresented”—not that the extract is itself a forgery; but that “other parts of the letter absolutely necessary for the full comprehension of it, are kept back.” The jargon of asserting, that a literal extract from a paper is “false and deceptive, upon a sound construction,” is a proof of the embarrassment of the commentator. Whoever will examine the extract will perceive, that as to the purpose, to which it has been applied, it is an entire thing. The sentiment reprobated is there complete, and can be affected by nothing collateral. The inferences resulting from it can only be repelled by establishing that the extract is in terms false. This I believe will not be pretended.
It is as little true (in the sense in which it is evidently meant to be understood) that the proposition for the transfer of the debt has been imposed upon Mr. Jefferson as his own, as it is that he discountenanced it. It has been acknowledged, that the offer was first made by the Dutch Company; and has only been maintained that Mr. Jefferson advised its acceptance on principles contrary to good morals; a position which can never be overthrown without introducing a new system of ethics. In this sense too, and with the disapprobation, which belonged to it, was it understood by those to whom the advice was addressed, to the honor of the public Councils of the day.
It is suggested that the animadversions upon Mr. Jefferson’s conduct, in these papers, proceed from “private revenge.” This supposes some private injury real or imagined. The assertor must be not a little embarrassed to support the probability of such a cause. It is affirmed that none such exists. Private revenge therefore cannot be the stimulous. Let Facts speak the true motives.

Catullus.

